Exhibit 10.2
REGISTRATION RIGHTS AGREEMENT
     THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) dated as of
December 31, 2009 is entered into by and among WCA Waste Corporation, a Delaware
corporation (the “Company”), and the individuals and entities listed on
Exhibit A attached hereto (the “Stockholders”).
RECITALS
     WHEREAS, the Company is entering into this Agreement as a condition to the
closing of the transactions contemplated by the Equity Interest and Asset
Purchase Agreement (the “Purchase Agreement”) with WCA of Massachusetts, LLC, a
Delaware limited liability company (“WCA Massachusetts”), WCA of Ohio, LLC, a
Delaware limited liability company (“WCA Ohio” and, together with WCA
Massachusetts, the “WCA Subs”), Live Earth LLC, a Delaware limited liability
company (“Live Earth”), Champion City Recovery, LLC, a Massachusetts limited
liability company (“CC”), Boxer Realty Redevelopment, LLC, a Massachusetts
limited liability company (“BR”), Sunny Farms Landfill, LLC, an Ohio limited
liability company (“SF”) and New Amsterdam & Seneca Railroad Company, LLC, an
Ohio limited liability company (“NA” and, together with Live Earth, CC, BR and
SF, the “Live Earth Parties”), pursuant to which the Company will issue up to an
aggregate of 5,555,556 shares (“Common Stock”) of common stock of the Company,
par value $0.01 per share, which includes up to 2,000,000 shares of Common Stock
issued with respect to certain earn-out provisions as partial consideration for
the acquisition by the WCA Subs of the Equity Interests and the Transferred
Assets (each as defined in the Purchase Agreement); and
     WHEREAS, the Company and the Stockholders desire to provide for certain
arrangements with respect to the registration of the Registrable Shares (as
defined below) under the Securities Act (as defined below).
AGREEMENT
     NOW, THEREFORE, in consideration of the issuance of the Common Stock
pursuant to the Purchase Agreement and the other promises contained therein, and
in consideration of the foregoing and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:
     1. Certain Definitions.
     Unless otherwise specified, all references to “days” shall be deemed to be
references to calendar days. For purposes of this Agreement, the following terms
shall have the following respective meanings:
          “Board of Directors” means the board of directors of the Company.
          “Business Day” means any day that is not Saturday, Sunday or other day
when banks are required or permitted to be closed in the State of Delaware.

 



--------------------------------------------------------------------------------



 



          “Commission” means the Securities and Exchange Commission, or any
other federal agency at the time administering the Securities Act.
          “Company Sale” means: (a) the acquisition of the Company by another
entity (or group of affiliated entities or entities operating as a group) by
means of any transaction or series of related transactions (including, without
limitation, any reorganization, merger or consolidation) unless the Company’s
stockholders of record as constituted immediately prior to such acquisition or
sale will, immediately after such acquisition or sale (by virtue of securities
issued as consideration for the Company’s acquisition or sale or otherwise) hold
at least 50% of the voting power of the surviving or acquiring entity (except
that the sale by the Company of shares of its capital stock to investors in bona
fide financing transactions shall not be deemed to be an acquisition for this
purpose) or (b) the sale, lease, transfer, exclusive license or other
disposition, in a single transaction or series of related transactions, by the
Company or a Company Subsidiary of all or substantially all the assets of the
Company and the Company Subsidiaries taken as a whole (except where such sale,
lease, transfer, exclusive license or other disposition is to a wholly owned
Company Subsidiary).
          “Company Subsidiary” means any corporation, partnership, trust,
limited liability company or other non-corporate business enterprise in which
the Company (or another Company Subsidiary) holds stock or other ownership
interests representing (a) more than fifty percent (50%) of the voting power of
all outstanding stock or ownership interests of such entity or (b) the right to
receive more than fifty percent (50%) of the net assets of such entity available
for distribution to the holders of outstanding stock or ownership interests upon
a liquidation or dissolution of such entity.
          “Exchange Act” means the Securities Exchange Act of 1934, as amended,
or any successor federal statute, and the rules and regulations of the
Commission issued under such Act, as they each may, from time to time, be in
effect.
          “Prospectus” means the prospectus included in any Registration
Statement, as amended or supplemented by an amendment or prospectus supplement,
including post-effective amendments, and all material incorporated by reference
or deemed to be incorporated by reference in such Prospectus.
          “Registrable Shares” means (a) the Common Stock and (b) any other
shares of common stock issued in respect of such Common Stock (because of stock
splits, stock dividends, reclassifications, recapitalizations or similar
events); provided, however, that shares of common stock which are Registrable
Shares shall cease to be Registrable Shares (i) upon any sale pursuant to a
Registration Statement or Rule 144 under the Securities Act or (ii) at such time
as they become eligible for sale pursuant to the last sentence of
Rule 144(b)(1)(i) under the Securities Act.
          “Registration Expenses” means all expenses incurred by the Company in
complying with the provisions of Section 2, including, without limitation, all
registration and filing fees, exchange listing fees, printing expenses, fees and
expenses of counsel for the Company, state blue sky fees and expenses, and the
expense of any special audits incident to or required by any such registration,
but excluding underwriting discounts, selling commissions and

2



--------------------------------------------------------------------------------



 



the fees and expenses of Selling Stockholders’ own counsel (other than the
counsel selected to represent all Selling Stockholders).
          “Registration Statement” means a registration statement filed by the
Company with the Commission for a public offering and sale of securities of the
Company (other than a registration relating solely to employee benefit plans or
a transaction pursuant to Rule 145 of the Securities Act).
          “Rule 144” means Rule 144 under the Securities Act.
          “Securities Act” means the Securities Act of 1933, as amended, or any
successor federal statute, and the rules and regulations of the Commission
issued under such Act, as they each may, from time to time, be in effect.
          “Selling Stockholder” means any Stockholder owning Registrable Shares
included in a Registration Statement.
     2. Registration Rights.
          2.1 Piggyback Registration.
               (a) Whenever the Company proposes to register (whether for its
own benefit or on behalf of other stockholders of the Company) any of its stock
or other securities under the Securities Act in connection with the public
offering of such securities solely for cash pursuant to a Registration
Statement, the Company will, prior to such filing, give written notice to all
Stockholders of its intention to do so; provided, that no such notice need be
given if no Registrable Shares are to be included therein as a result of a
written notice from the managing underwriter pursuant to Section 2.1(c). Upon
the written request of a Stockholder or Stockholders given within ten (10) days
after the Company provides such notice and, subject to the terms of
Section 2.1(b), the Company shall cause to be included in such registration all
Registrable Shares that the Company has been requested by such Stockholder or
Stockholders to be registered under the Securities Act; provided that the
Company shall have the right to postpone or withdraw any registration effected
pursuant to this Section 2.1 without obligation to any Stockholder.
               (b) The right of any Stockholder to include its Registrable
Shares in such registration pursuant to this Section 2.1 shall be conditioned
upon (i) such Stockholder’s participation in such underwriting on the terms set
forth herein and (ii) all Stockholders including Registrable Shares in such
registration shall enter into an underwriting agreement upon customary terms
with the underwriter or underwriters selected for the underwriting by the
Company. If any Stockholder who has requested inclusion of its Registrable
Shares in such registration, as provided above, disapproves of the terms of the
underwriting, such person may elect, by written notice to the Company, to
withdraw its shares from such Registration Statement and underwriting.
               (c) If a registration subject to Section 2.1 relates to an
underwritten public offering of equity securities and the managing
underwriter(s) advise the Company that in

3



--------------------------------------------------------------------------------



 



their good faith opinion the number of securities requested to be included in
such registration exceeds the number that can be sold in an orderly manner in
such offering within a price range acceptable to (A) the Company, in the event
of a Company-initiated registration or (B) the stockholders initially requesting
such registration, in the event of a stockholder-initiated registration, the
Company will include in such registration (i) first, the securities requested to
be included therein by the Company if the Company has initiated the
registration, (ii) second, the shares requested to be included in such
registration by the stockholders initially requesting such registration and
(iii) third, the Registrable Shares requested to be included in such
registration by other Stockholders, allocated pro rata among such Selling
Stockholders on the basis of the number of shares of Registrable Shares such
Selling Stockholder requested be included in such registration.
          2.2 Registration Procedures. If and whenever the Company is required
by the provisions of this Agreement to effect the registration of any
Registrable Shares, the Company shall, subject to Section 2.1:
               (a) prepare and file with the Commission a Registration Statement
with respect to such Registrable Shares and use its best efforts to (i) cause
that Registration Statement to become effective as soon as practicable and
(ii) keep such registration statement effective until the distribution
contemplated in the Registration Statement has been completed;
               (b) prepare and promptly file with the Commission any amendments
and supplements to the Registration Statement and the prospectus used in
connection therewith and such free writing prospectuses under Rule 433 under the
Securities Act (each, a “Free Writing Prospectus”) included in the Registration
Statement as may be necessary to comply with the provisions of the Securities
Act;
               (c) furnish to each Selling Stockholder such reasonable number of
copies of the Prospectus, including any preliminary prospectus and any Free
Writing Prospectus, in conformity with the requirements of the Securities Act;
               (d) notify each Selling Stockholder at any time during which a
Prospectus relating to the offering of the Registrable Shares is required to be
delivered under the Securities Act (and until the closing of the offering of any
shares thereby) of the occurrence of any event as a result of which any
Prospectus contains an untrue statement of material fact, or omits any material
fact necessary to make the statements that were made not misleading in light of
the circumstances under which they were made, and at the request of any Selling
Stockholder, use commercially reasonable efforts to prepare and file a
supplement or amendment to such Prospectus so that, as thereafter supplemented
and/or amended, such Prospectus will not contain an untrue statement of material
fact, or omit any material fact necessary to make the statements that were made
not misleading in light of the circumstances under which they were made
               (e) use its best efforts to register or qualify the Registrable
Shares covered by the Registration Statement under the securities or Blue sky
laws of such states as the Company reasonably determines; provided, however,
that the Company shall not be required in connection with this paragraph (e) to
qualify as a foreign corporation or to execute a general

4



--------------------------------------------------------------------------------



 



consent to service of process in any jurisdiction or to amend its organizational
documents in a manner that the Board of Directors determines is inadvisable;
               (f) cause all such Registrable Shares to be listed on each
securities exchange or automated quotation system on which similar securities
issued by the Company are then listed;
               (g) provide a transfer agent and registrar for all such
Registrable Shares not later than the effective date of such Registration
Statement;
               (h) make available for inspection by the Selling Stockholders,
any managing underwriter participating in any disposition pursuant to such
Registration Statement, and any attorney or accountant or other agent retained
by any such underwriter or selected by the Selling Stockholders, all financial
and other records, pertinent corporate documents and properties of the Company
and cause the Company’s officers, directors, employees and independent
accountants to supply all information reasonably requested by any such seller,
underwriter, attorney, accountant or agent in connection with such Registration
Statement;
               (i) notify each Selling Stockholder, promptly after it shall
receive notice thereof, of the time when such Registration Statement has become
effective or a supplement to any Prospectus forming a part of such Registration
Statement has been filed;
               (j) promptly notify each Selling Stockholder of any (i) request
by the Commission for any amendment or supplement to the Prospectus or for any
additional information, (ii) notification to the Company by the Commission of
its initiation of any proceeding with respect to the issuance by the Commission
of any stop order suspending the effectiveness of any Registration Statement or
(iii) receipt by the Company from the Commission or any state securities
authority of any notification with respect to the suspension of the
qualification of any Registrable Securities for sale under the applicable
securities or blue sky laws of any jurisdiction; and
               (k) in the event of an underwritten public offering, enter into
and perform its obligations under an underwriting agreement, in usual and
customary form, with the managing underwriter of such offering.
          2.3 Allocation of Expenses. The Company will pay all Registration
Expenses for all registrations under this Agreement, including (without
limitation) all registration, filing, and qualification fees, printers and
accounting fees relating or apportionable thereto.
          2.4 Indemnification and Contribution.
               (a) In the event of any registration of any of the Registrable
Shares under the Securities Act pursuant to this Agreement, the Company will
indemnify and hold harmless to the fullest extent permitted by law each Selling
Stockholder, each underwriter of such Registrable Shares, and each other person,
if any, who controls such Selling Stockholder or underwriter within the meaning
of the Securities Act or the Exchange Act against any losses, claims, damages or
liabilities, joint or several, to which such Selling Stockholder, underwriter or

5



--------------------------------------------------------------------------------



 



controlling person may become subject under the Securities Act, the Exchange
Act, state securities or blue sky laws or otherwise, insofar as such losses,
claims, damages or liabilities (or actions in respect thereof) arise out of or
are based upon (i) any untrue statement or alleged untrue statement of any
material fact contained in any Registration Statement under which such
Registrable Shares were registered under the Securities Act, any preliminary
prospectus or Prospectus contained in the Registration Statement, any Free
Writing Prospectus, or any amendment or supplement to any of the foregoing,
(ii) the omission or alleged omission to state a material fact required to be
stated therein or necessary to make the statements therein not misleading or
(iii) any violation or alleged violation by the Company of the Securities Act,
the Exchange Act, any state securities law or any rule or regulation promulgated
under the Securities Act, the Exchange Act or any state securities law in
connection with the Registration Statement or the offering contemplated thereby;
and the Company will reimburse such Selling Stockholder, underwriter and each
such controlling person for any legal or any other expenses reasonably incurred
by such Selling Stockholder, underwriter or controlling person in connection
with investigating or defending any such loss, claim, damage, liability or
action; provided, however, that the Company will not be liable in any such case
to the extent that any such loss, claim, damage, expense or liability arises out
of or is based upon any untrue statement or omission made in such Registration
Statement, preliminary prospectus, Prospectus or Free Writing Prospectus, or any
such amendment or supplement, in reliance upon and in conformity with
information furnished to the Company, in writing, by or on behalf of such
Selling Stockholder, underwriter or controlling person specifically for
inclusion therein.
               (b) In the event of any registration of any of the Registrable
Shares under the Securities Act pursuant to this Agreement, each Selling
Stockholder, severally and not jointly, will indemnify and hold harmless to the
fullest extent permitted by law the Company, each of its directors and officers
and each underwriter (if any) and each person, if any, who controls the Company
or any such underwriter within the meaning of the Securities Act or the Exchange
Act, against any losses, claims, damages or liabilities, joint or several, to
which the Company, such directors and officers, underwriter or controlling
person may become subject under the Securities Act, Exchange Act, state
securities or Blue sky laws or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon (i) any untrue statement or alleged untrue statement of a material fact
contained in any Registration Statement under which such Registrable Shares were
registered under the Securities Act, any preliminary prospectus, Prospectus or
Free Writing Prospectus contained in the Registration Statement, or any
amendment or supplement to the Registration Statement, or (ii) any omission or
alleged omission to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, if and to the extent
(and only to the extent) that the statement or omission was made in reliance
upon and in conformity with information relating to such Selling Stockholder
furnished in writing to the Company by such Selling Stockholder specifically for
inclusion in such Registration Statement, preliminary prospectus, Prospectus,
amendment, supplement or Free Writing Prospectus; provided, however, that the
obligations of a Selling Stockholder hereunder shall be limited to an amount
equal to the net proceeds to such Selling Stockholder of Registrable Shares sold
in connection with such registration.

6



--------------------------------------------------------------------------------



 



               (c) Each Indemnified Party shall give notice to the Indemnifying
Party promptly after such Indemnified Party has actual knowledge of any claim as
to which indemnity may be sought, and shall permit the Indemnifying Party to
assume the defense of any such claim or any litigation resulting therefrom;
provided, that counsel for the Indemnifying Party, who shall conduct the defense
of such claim or litigation, shall be approved by the Indemnified Party (whose
approval shall not be unreasonably withheld, conditioned or delayed); and,
provided, further, that the failure of any Indemnified Party to give notice as
provided herein shall not relieve the Indemnifying Party of its obligations
under this Section 2.4 except to the extent that the Indemnifying Party is
adversely affected by such failure. The Indemnified Party may participate in
such defense at such party’s expense; provided, however, that the Indemnifying
Party shall pay such expense if the Indemnified Party reasonably concludes that
representation of such Indemnified Party by the counsel retained by the
Indemnifying Party would be inappropriate due to actual or potential differing
interests between the Indemnified Party and any other party represented by such
counsel in such proceeding; provided further that in no event shall the
Indemnifying Party be required to pay the expenses of more than one law firm per
jurisdiction as counsel for the Indemnified Party. The Indemnifying Party also
shall be responsible for the expenses of such defense if the Indemnifying Party
does not elect to assume such defense. No Indemnifying Party, in the defense of
any such claim or litigation shall, except with the consent of each Indemnified
Party, consent to entry of any judgment or enter into any settlement which does
not include as an unconditional term thereof the giving by the claimant or
plaintiff to such Indemnified Party of a release from all liability in respect
of such claim or litigation, and no Indemnified Party shall consent to entry of
any judgment or settle such claim or litigation without the prior written
consent of the Indemnifying Party, which consent shall not be unreasonably
withheld, conditioned or delayed.
               (d) In order to provide for just and equitable contribution in
circumstances for which the indemnification provided for in this Section 2.4 is
due in accordance with its terms, but for any reason is held to be unavailable
to an Indemnified Party in respect to any losses, claims, damages and
liabilities referred to herein, then the Indemnifying Party shall, in lieu of
indemnifying such Indemnified Party, contribute to the amount paid or payable by
such Indemnified Party as a result of such losses, claims, damages or
liabilities to which such party may be subject in such proportion as is
appropriate to reflect the relative fault of the Company, on the one hand, and
each Selling Stockholder, on the other, in connection with the statements or
omissions which resulted in such losses, claims, damages or liabilities, as well
as any other relevant equitable considerations. The relative fault of the
Company and the Selling Stockholders shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of material fact
related to information supplied by the Company or a Selling Stockholder and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission. The Company and the Selling
Stockholders agree that it would not be just and equitable if contribution
pursuant to this Section 2.4(d) were determined by pro rata allocation or by any
other method of allocation which does not take account of the equitable
considerations referred to above. Notwithstanding the provisions of this
Section 2.4(d), (i) in no case shall any one Selling Stockholder be liable or
responsible for any amount in excess of the net proceeds received by such
Selling Stockholder from the offering of Registrable Shares and (ii) the Company
shall be liable and responsible for any amount in excess of the amount of any
Selling Stockholder liability referred to in (i) above;

7



--------------------------------------------------------------------------------



 



provided, however, that no person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. Any party entitled to contribution will, promptly after
receipt of notice of commencement of any action, suit or proceeding against such
party in respect of which a claim for contribution may be made against another
party or parties under this Section 2.4(d), notify such party or parties from
whom contribution may be sought, but the omission so to notify such party or
parties from whom contribution may be sought shall not relieve such party from
any other obligation it or they may have thereunder or otherwise under this
Section 2.4(d). No party shall be liable for contribution with respect to any
action, suit, proceeding or claim settled without its prior written consent,
which consent shall not be unreasonably withheld, conditioned or delayed.
               (e) The rights and obligations of the Company and the Selling
Stockholders under this Section 2.4 shall survive the termination of this
Agreement.
          2.5 Information by Holder. Each holder of Registrable Shares included
in any registration shall furnish to the Company such information regarding such
holder and the distribution proposed by such holder as the Company may
reasonably request in writing and as shall be required in connection with any
registration, qualification or compliance referred to in this Agreement.
          2.6 Confidentiality of Notices. Any Stockholder receiving any written
notice from the Company regarding the Company’s plans to file a Registration
Statement shall treat such notice confidentially and shall not disclose such
information to any person other than as necessary to exercise its rights under
this Agreement.
          2.7 Rule 144 Requirements. The Company agrees to:
               (a) make and keep current public information about the Company
available, as those terms are understood and defined in Rule 144;
               (b) use its best efforts to file with the Commission in a timely
manner all reports and other documents required of the Company under the
Securities Act and the Exchange Act; and
               (c) furnish to any holder of Registrable Shares upon request
(i) a written statement by the Company as to its compliance with the reporting
requirements of Rule 144 and of the Securities Act and the Exchange Act, (ii) a
copy of the most recent annual or quarterly report of the Company, and
(iii) such other reports and documents of the Company as such holder may
reasonably request to avail itself of any similar rule or regulation of the
Commission allowing it to sell any such securities without registration.
          2.8 Form S-3. The Company will use its commercially reasonable efforts
to maintain its eligibility to file a Registration Statement on Form S-3 with
the Commission until such time as the Company’s obligations to register the
Registrable Shares under Section 2.1 have been terminated pursuant to
Section 2.9.

8



--------------------------------------------------------------------------------



 



          2.9 Termination. All of the Company’s obligations to register
Registrable Shares under Section 2.1 shall terminate upon the earliest of
(a) four (4) years following the date of this Agreement, (b) the date on which
no Stockholder holds any Registrable Shares, or (c) a Company Sale.
     3. General.
          3.1 Severability. The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement.
          3.2 Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware (without reference to the
conflicts of law provisions thereof), as to all other matters.
          3.3 Notices. All notices, requests, demands and other communications
required or permitted hereunder shall be made in writing by hand-delivery,
registered first-class mail, telex, fax or air courier guaranteeing delivery:

                  If to the Company:   WCA WASTE CORPORATION         1 Riverway,
Suite 1400         Houston, TX 77056
 
      Attn:   Tom J. Fatjo, III
 
      Phone:   (713) 292-2400
 
      Fax:   (713) 292-2455
 
                With a copy to:   ANDREWS KURTH LLP         600 Travis        
Suite 4200         Houston, Texas 77002
 
      Attn:   Jeff C. Dodd
 
      Phone:   (713) 220-4200
 
      Fax:   (713) 220-4285

     or to such other person or address as the Company shall furnish to the
Stockholders in writing;
          If to the Stockholders, to the address listed opposite each such
Stockholders’ name on Exhibit A hereto, or to such other person or address as
the Stockholders shall furnish to the Company in writing.
     All such notices, requests, demands and other communications shall be
deemed to have been duly given: at the time of delivery by hand, if personally
delivered; five (5) Business Days after being deposited in the mail, postage
prepaid, if mailed domestically in the United States (and seven (7) Business
Days if mailed internationally); when answered back, if telexed; when receipt
acknowledged, if telecopied; and on the Business Day for which delivery is
guaranteed, if timely delivered to an air courier guaranteeing such delivery.

9



--------------------------------------------------------------------------------



 



          3.4 Complete Agreement. This Agreement constitutes the entire
agreement and understanding of the parties hereto with respect to the subject
matter hereof and supersedes all prior agreements and understandings relating to
such subject matter.
          3.5 Successors, Assigns and Transferees. This Agreement shall not be
assignable or otherwise transferable by any Stockholder without the prior
written consent of the Company, except for the assignment or transfer of this
Agreement along with the transfer of any Registrable Shares covered hereby to
any affiliate, stockholder or member of any Stockholder provided that the
Company is given advance written notice of such transfer.
          3.6 Amendments and Waivers. This Agreement may be amended or
terminated and the observance of any term of this Agreement may be waived with
respect to all parties to this Agreement (either generally or in a particular
instance and either retroactively or prospectively), with the written consent of
the Company and Stockholders holding Common Stock representing at least a
majority of the voting power of all Common Stock then held by Stockholders.
Notwithstanding the foregoing, this Agreement may not be amended or terminated
and the observance of any term hereunder may not be waived with respect to any
Stockholder without the written consent of such Stockholder unless such
amendment, termination or waiver applies to all Stockholders in the same
fashion. The Company shall give prompt written notice of any amendment or
termination hereof or waiver hereunder to any party hereto that did not consent
in writing to such amendment, termination or waiver. Any amendment, termination
or waiver effected in accordance with this Section 3.6 shall be binding on all
parties hereto, even if they do not execute such consent. No waivers of or
exceptions to any term, condition or provision of this Agreement, in any one or
more instances, shall be deemed to be, or construed as, a further or continuing
waiver of any such term, condition or provision.
          3.7 Pronouns. Whenever the context may require, any pronouns used in
this Agreement shall include the corresponding masculine, feminine or neuter
forms, and the singular form of nouns and pronouns shall include the plural, and
vice versa.
          3.8 Counterparts; Facsimile Signatures. This Agreement may be executed
in any number of counterparts, each of which shall be deemed to be an original,
and all of which together shall constitute one and the same document. This
Agreement may be executed by facsimile signatures.
          3.9 Section Headings and References. The section headings are for the
convenience of the parties and in no way alter, modify, amend, limit or restrict
the contractual obligations of the parties. Any reference in this agreement to a
particular section or subsection shall refer to a section or subsection of this
Agreement, unless specified otherwise.
*****

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Registration Rights
Agreement as of the date first written above.

            COMPANY:

WCA WASTE CORPORATION
      By:   /s/ Michael A. Roy         Name:   Michael A. Roy        Title:  
Vice President and General Counsel        STOCKHOLDERS:

LIVE EARTH FUNDING, LLC
      By:   /s/ Daniel J. Clark         Name:   Daniel J. Clark        Title:  
President        HBK MASTER FUND L.P.

By: HBK Services LLC,
       Investment Advisor
      By:   /s/ J. Baker Gentry, Jr.         Name:   J. Baker Gentry, Jr.       
Title:   Authorized Signatory        BERNARD GLOBAL LOAN INVESTORS, LTD.
      By:   /s/ Kareem Robinson         Name:   Kareem Robinson        Title:  
Director     

Registration Rights Agreement Signature Page

 



--------------------------------------------------------------------------------



 



            BERNARD NATIONAL LOAN INVESTORS, LTD.

By: Fortress Value Recovery CM LLC,
       its collateral manager
      By:   /s/ Douglas J. Cardoni         Name:   Douglas J. Cardoni       
Title:   Chief Administrative Officer        BRIAN FENWICK-SMITH
      By:   /s/ Brian Fenwick-Smith         Brian Fenwick-Smith             

Registration Rights Agreement Signature Page

 



--------------------------------------------------------------------------------



 



            LIVE EARTH LLC
      By:   /s/ Christopher M. Valerian         Name:   Christopher M. Valerian 
      Title:   President              /s/ Joseph E. LoConti       Joseph E.
LoConti                    /s/ Daniel J. Clark       Daniel J. Clark           
  GREGORY J. SKODA REVOCABLE TRUST
      /s/ Gregory J. Skoda       Gregory J. Skoda, its Trustee             
PATRICIA A. SKODA REVOCABLE TRUST
      /s/ Patricia A. Skoda       Patricia A. Skoda, its Trustee           

Registration Rights Agreement Signature Page

 



--------------------------------------------------------------------------------



 



                  /s/ Roswell P. Ellis       Roswell P. Ellis as trustee of the
Revocable      Trust of Roswell P. Ellis U/A dated April 18, 2007             
/s/ Edward F. Feighan       Edward F. Feighan                    /s/ Douglas R.
Gowland       Douglas R. Gowland                    /s/ Charles D. Hamm, Jr.    
  Charles D. Hamm, Jr.                    /s/ William J. Koval, Jr.      
William J. Koval, Jr.                    /s/ Michael R. Milazzo       Michael R.
Milazzo                    /s/ Anna Marie Minotti       Anna Marie Minotti     
              /s/ Kathleen P. Price       Kathleen P. Price                   
/s/ Joseph E. Rutigliano       Joseph E. Rutigliano              Meritage
Ventures LLC
      /s/ Brook T. Smith       Name:   Brook T. Smith      Title:   Member     

Registration Rights Agreement Signature Page

 



--------------------------------------------------------------------------------



 



            Tower 1 Partnership LLC
      /s/ Joseph E. LoConti                         /s/ Christpher M. Valerian  
    Christopher M. Valerian                    /s/ Felicia P. Young      
Felicia P. Young           

Registration Rights Agreement Signature Page

 



--------------------------------------------------------------------------------



 



Exhibit A
List of Stockholders

      NAME   ADDRESS
Live Earth Funding LLC
  6140 Parkland Blvd, Suite 300,
Mayfield Heights, OH 44124
 
   
HBK Master Fund L.P., or its designee
  2101 Cedar Springs Road, Suite 700
Dallas, Texas 75201-7849
 
   
Bernard Global Loan Investors, Ltd., or its designee
  1345 Avenue of the Americas — 23rd
Floor New York, NY 10105
 
   
Bernard National Loan Investors, Ltd., or its designee
  1345 Avenue of the Americas — 23rd
Floor
New York, NY 10105
 
   
Brian Fenwick-Smith
  13 Boulevard de Suisee
MC 98000 Monaco
 
   
Live Earth LLC
  6140 Parkland Blvd, Suite 300,
Mayfield Heights, OH 44124
 
   
Joseph E. LoConti
  6140 Parkland Blvd, Suite 300
Mayfield Heights, Ohio 44124
 
   
Daniel J. Clark
  35875 Michael Drive, Solon, OH
44139
 
   
Gregory J. Skoda Revocable Trust, Gregory J.
Skoda, its Trustee
  13390 Ledgebrook Lane, Chagrin
Falls, OH 44022
 
   
Patricia A. Skoda Revocable Trust, Patricia A. Skoda, its Trustee
  13390 Ledgebrook Lane, Chargin
Falls, OH 44022
 
   
Roswell P. Ellis as trustee of the Revocable Trust of Roswell P. Ellis U/A dated
April 18, 2007
  5434 Harlem Road, Westerville, OH
43082
 
   

A-1



--------------------------------------------------------------------------------



 



      NAME   ADDRESS
Edward F. Feighan
  845 North High Street, #504,
Columbus, OH 43215
 
   
Douglas R. Gowland
  7009 Hillcreek Lane, Gates Mills, OH
44040
 
   
Charles D. Hamm, Jr.
  6623 Cork Cold Springs Road,
Geneva, OH 44041
 
   
William J. Koval, Jr.
  12 Forest Drive, Chagrin Falls, OH
44022
 
   
Michael R. Milazzo
  4502 Forest Brooke Court S.,
Richfield, OH 44286
 
   
Anna Marie Minotti
  784 Village Trail, Gates Mills, OH
44040
 
   
Kathleen P. Price
  9409 Bassett Lane, North Royalton,
OH 44133
 
   
Joseph E. Rutigliano
  260 Meadowhill Lane, Moreland Hills,
OH 44022
 
   
Meritage Ventures LLC
  2307 River Road, Suite 200,
Louisville, KY 40206
 
   
Tower 1 Partnership LLC
  6140 Parkland Blvd, Suite 300,
Mayfield Heights, OH 44124
 
   
Christopher M. Valerian
  1039 Hillcreek Lane, Gates Mills, OH
44040
 
   
Felicia P. Young
  22555 Center Ridge Road, #308,
Rocky River, OH 44116

A-2